Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 10/26/22 has been entered in part (see Response to Arguments below).
Claims 1-10 and 12-20 are pending.
Claim 11 has been canceled.

Allowable Subject Matter
Claims 1-10, 12-15, and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the cited references fail to anticipate or render the claimed subject matter (combined with other limitations claimed in the claimed subject matter) obvious over any of the prior art of record, either alone or in combination. Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed. For instance, Altin discloses a terminal that reports data based on the occurrence of particular events (i.e., event-triggered reporting). However, Altin does not disclose a terminal that transmits data that is itself the reporting type, much less whether the type of reporting is specifically periodic or event-triggered. Consequently, the claims are allowed.

Response to Arguments
Applicant's arguments filed 10/26/22 have been fully considered but they are not persuasive. Applicant appears to have modified the original claim set (dated 09/11/20) without amending the claims. Consequently, the new claims (dated 10/26/22) no longer match the original non-final office action (dated 07/26/22). Examiner imparted the amendments (dated 10/26/22) to the original claims where possible. The issue appears to begin with claim 12 of the new claim set and affects new claims 12-18; new claims 19-20 appear to correspond to the original claim set. Consequently, the allowed claims 12-15 are allowed from the original claim set, not the new claim set (but assuming the new amendments). And the rejected claims 16-18 are rejected from the original claim set, not the new claim set (but assuming the new amendments).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (US 20160142492 A1, cited by applicant of record) in view of Altin (US 20180048710 A1) and Tang (US 20200374865 A1).

Regarding claim 16, Fang discloses a communication method [fig. 2], implemented by a terminal [fig. 1 no. 102], wherein the communication method comprises:
receiving a data reporting time of the terminal (The infrastructure (i.e., platform) sends the data transmission policy (i.e., including data reporting time) to the vehicle (i.e., terminal) [par. 0062]); and
reporting data based on the data reporting time [par. 0059, 14].
Although Fang discloses communication to a network device, as discussed above, Fang does not explicitly disclose to/from an Internet of things (IoT) platform. However, these concepts are well known as disclosed by Altin.
In the same field of endeavor, Altin discloses:
to/from an Internet of things (IoT) platform [par. 0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fang with Altin. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of accessing and managing IoT devices [Altin par. 0046].
Although Fang discloses receiving a data reporting time of the terminal, as discussed above, Fang and Altin do not explicitly disclose sending a time range. However, these concepts are well known as disclosed by Tang.
In the same field of endeavor, Tang discloses:
sending a time range in which the terminal reports data [par. 0117].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fang and Altin with Tang. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of allocating resources [Tang par. 0003].

Regarding claim 17, Fang, Altin, and Tang disclose everything claimed, as applied above.
Fang and Altin further disclose further comprising:
receiving an updated data reporting time [Fang fig. 2 no. S208-S212] from the IoT platform [Altin, as discussed above]; and
reporting data to the IoT platform [Altin, as discussed above] based on the updated data reporting time [Fang fig. 2 no. S208-S212].

Regarding claim 18, Fang, Altin, and Tang disclose everything claimed, as applied above.
Fang and Altin further disclose:
further comprising sending a message to the IoT platform [Altin, as discussed above] indicating that the terminal reports data at the data reporting time [Tang, as discussed above].

Regarding claim 20, Fang discloses a terminal [fig. 4], comprising:
a processor [fig. 4 no. 402]; and
a memory coupled to the processor and storing instructions [fig. 4 no. 404] that, when executed by the processor, cause the terminal to be configured to:
receive a data reporting time of the terminal (The infrastructure (i.e., platform) sends the data transmission policy (i.e., including data reporting time) to the vehicle (i.e., terminal) [par. 0062]); and
report data based on the data reporting time [par. 0059, 14].
Although Fang discloses communication to a network device, as discussed above, Fang does not explicitly disclose from/to an Internet of things (IoT) platform. However, these concepts 3are well known as disclosed by Altin.
In the same field of endeavor, Altin discloses:
from/to an Internet of things (IoT) platform [par. 0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fang with Altin. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of accessing and managing IoT devices [Altin par. 0046].
Although Fang discloses receiving a data reporting time of the terminal, as discussed above, Fang and Altin do not explicitly disclose sending a time range. However, these concepts are well known as disclosed by Tang.
In the same field of endeavor, Tang discloses:
sending a time range in which the terminal reports data [par. 0117].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fang and Altin with Tang. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of allocating resources [Tang par. 0003].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER J DIVITO/Primary Examiner, Art Unit 2419